Citation Nr: 0316056	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  02-05 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to June 18, 1999, for 
the grant of service connection for schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to November 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

Originally, the veteran's appeal included the issue of 
entitlement to an increased evaluation for schizoaffective 
disorder.  However, prior to certification of this issue to 
the Board, in a February 2002 rating decision, the RO granted 
an increased evaluation of 100 percent disabling from the 
effective date of service connection for this disorder.  
Accordingly, inasmuch as this determination reflects the 
maximum evaluation authorized under the rating schedule, this 
issue is no longer on appeal.  AB v. Brown, 6 Vet. App. 35, 
39 (1993).

It is noted that in his July 2001 VA Form 9, Appeal to Board 
of Veterans' Appeals, which was construed as his notice of 
disagreement, the veteran expressed his wish to appear 
personally at a hearing before a Member of the Board.  
However, in his subsequent VA Form 9, which constitutes his 
substantive appeal, he indicated that he did not want a 
hearing before a Member of the Board.  Accordingly, his 
request for a hearing before a Member of the Board is 
considered withdrawn.  38 C.F.R. § 20.704(d).


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)).  The new statute also revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  

In this case, the Board issued a letter to the veteran in 
December 2002 advising him of the enactment of the VCAA.  In 
that letter, the Board explained the responsibilities of the 
veteran and VA under the VCAA, and what type of evidence 
would be needed to substantiate his claim.  The veteran was 
further advised that he had 30 days from the date of the 
letter to respond, and that, if he was not heard from within 
that period, the Board would proceed to decide his appeal 
based upon the information and evidence of record.

Thereafter, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the new duty-to-assist regulations codified at 38 C.F.R. 
§ 19(a)(2) and (a)(2)(ii)(2002).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allows the Board to consider additional evidence without 
having to remand the case to the AOJ (agency of original 
jurisdiction) for initial consideration and without having to 
obtain the appellant's waiver.  

Of particular note to this case is the fact that the Federal 
Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid 
because, in providing only 30 days for an appellant to 
respond to a notice from the Board that information or 
evidence is needed from the appellant, it violated the 
provision, contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  As noted 
above, the appellant was advised in the Board's December 2002 
VCAA notification letter that he was being given 30 days from 
the date of that letter to respond, and that, if he was not 
heard from within that period, the Board would proceed to 
decide his appeal based on the information and evidence of 
record.

In light of the Federal Circuit decision, the Board believes 
that the most appropriate action is to remand the appellant's 
case so that he may be notified of the requirements of the 
VCAA by the AOJ, rather than the Board, and so that he may be 
given a more appropriate period of time in which to respond.  

Accordingly, this case is remanded for the following action:

1.  The AOJ should ensure that all 
notification and development action required 
by the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)) have been completed.  The AOJ is 
free to undertake any development deemed 
necessary in order to fully comply with the 
VCAA.

2.  Once the foregoing has been completed, 
the AOJ should issue an SSOC.  If the AOJ's 
decision remains unfavorable, the veteran and 
his representative should be afforded time in 
which to respond.  The claims folder should 
then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_______________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


